Citation Nr: 1411419	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  09-45 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to February 1985, with additional National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, Maine.  The most recent supplemental statement of the case (SSOC) was issued from the RO office in Detroit, Michigan.  This claim was previously remanded by the Board in August 2010 and March 2012 in order to obtain an adequate VA examination.  A travel board hearing was held in March 2010 by a Veterans Law Judge (VLJ) who has since ceased to be employed by the Board.  In December 2011, the Veteran accepted the offer of a new hearing, but that hearing request was later withdrawn in March 2013.  38 C.F.R. § 20.702(e) (2013).  


FINDING OF FACT

The most probative evidence of record fails to establish that it is at least as likely as not that the Veteran has a heart disability that is attributable to active military service.  


CONCLUSION OF LAW

The criteria for service connection for a heart disability are not met.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

A February 2008 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records, VA treatment records, and post service private treatment records, have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

VA examinations were conducted in September 2010 and July 2012.  Although the Board found the September 2010 examination to be inadequate in its March 2012 remand, the Veteran has not argued and the record does not reflect that the July 2012 examination was inadequate for the purposes of determining entitlement to service connection for a heart disability.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims folder, conducted a physical examination of the Veteran, performed an electrocardiogram test, and supported her conclusion with rationale.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service, and in so doing noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  They also asked questions to draw out the current state of the Veteran's disability.  The VLJ solicited information from the Veteran as to the existence of any potential outstanding evidence to substantiate the claim, and offered to hold the record open to obtain any such additional evidence.  The Veteran stated that he was satisfied with his hearing, and neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its August 2010 and March 2012 remands.  Specifically, the RO obtained an adequate VA examination, and clarified whether the Veteran wanted another hearing.  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   


Law and Regulations

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. §3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises, and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Once lay evidence is found to be competent, the Board has a duty to address the credibility and weight to be given to the evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Service connection for certain diseases, including  some cardiac disabilities such as cardiovascular-renal disease and myocarditis, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. 
§ 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Facts 

A heart murmur was first noted in a July 1999 VA treatment note, which referred to "a Grade II/VI murmur heard at the left sternal border."  The note did not refer to a 

disability associated with this murmur, and the treatment plan concentrated on the Veteran's allergies.  The murmur was again noted in several other treatment records, but never as indicative of another disability.  The Veteran consistently denied cardiac symptoms or heart trouble, including in December 2000 and March 2003 reports of medical history, a March 2007 private treatment note, and an August 2005 Functional Capacity Evaluation, in which the Veteran reported that his heart did race during anxiety attacks but that otherwise he was not bothered by chest pain or the feeling of his heart pounding or racing.  December 2000 and March 2003 medical examination reports also indicate that the Veteran's heart was normal.  

A January 2009 private echocardiogram indicated a sclerotic aortic valve with trivial stenosis and trivial insufficiency, but was otherwise normal.  The Veteran's private treating physician, Dr. K., wrote a letter dated February 2010 in which he stated that he was treating the Veteran for "sclerotic aortic valve conditions," and that, after reviewing in-service medical treatment records as well as his own treatment records, he believed that "it is more likely than not that the sclerotic aortic valve conditions are directly related to the injuries [the Veteran] incurred in service or aggravated by the service connected condition."  

A September 2010 VA examination diagnosed the Veteran with "sclerotic aortic valve with trivial stenosis and insufficienc[y]," which the examiner stated was associated with a "heart condition."  The examiner specifically noted that the Veteran's heart murmur had "no residual functional deficit."  

The July 2012 VA examination stated that the Veteran had never been diagnosed with a heart condition.  The examiner noted a systolic murmur heard best at the left sternal border.  The examiner also identified a sclerotic aortic valve with no stenosis or regurgitation.  The examiner explained, "[s]clerosis of the valve is part of the aging process and the valve is functioning normally."  The examiner also stated that "[m]any heart murmurs are harmless and referred to as innocent or functional," and that "[a] heart murmur itself [is not] a disease," although "some can represent an underlying heart condition."  After accurately describing the Veteran's medical history with respect to the heart murmur, the examiner noted that the Veteran's pulmonary pressure was normal, which she explained indicated that the aortic valve was working and not causing pathological heart disease.  The examiner concluded that the Veteran's murmur "was and continues to be an innocent murmur which does not represent structural or pathological heart disease," and that it was not caused or related to military service.  

Analysis

To prevail on a claim for service connection, there must be evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection).  While the record clearly reflects that the Veteran has a heart murmur, the most probative evidence of record also indicates that this murmur is benign.  

The July 2012 VA examination explains in detail the reasons that the Veteran's heart murmur is not indicative of any heart disability.  Although the September 2010 VA examination was found to be inadequate in the March 2012 Board remand because it did not consider the Veteran's national guard service period when it stated that the Veteran's heart murmur was first noted 14 years after military discharge, the validity of its determination that the Veteran's heart murmur had no residual functional deficit has not been challenged.  While the Veteran's private treating physician, Dr. K., provided an opinion finding a nexus between the Veteran's sclerotic aortic valve conditions and injuries incurred during service, Dr. K. did not identify any heart disability associated with these aortic valve conditions, or state that the Veteran's heart murmur was pathological.  Moreover, Dr. K. did not provide any rationale explaining his conclusion, and the in-service injuries that Dr. K. is referring to are unclear.  During the March 2010 hearing, the presiding VLJ offered to hold the record open in order to obtain a supplemental opinion explaining Dr. K.'s rationale, but the Veteran's representative declined this offer.  As such, Dr. K.'s private opinion is afforded less weight than the July 2012 VA examiner's opinion, which contains detailed rationale and clearly references specific medical records.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.")  

To the extent that the Veteran's claim might be construed as an assertion that he believes he has a heart disability due to the murmur, the evidence shows that the Veteran lacks the medical training and expertise to provide a complex medical opinion such as the diagnosis of a heart disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, any possible assertions that his heart murmur constitutes a disability may not be considered as competent evidence.  

The most probative evidence of record indicates that the Veteran has not been diagnosed with any heart disability that may be related to service.  Therefore, the preponderance of the evidence is against the claim; there is no doubt to be resolved; and service connection for a heart disability is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a heart disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


